Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 1 of 10 PageID: 812



                                                           [Dkt. No. 105]

                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


 UNITED STATES OF AMERICA,

                   Plaintiff,
                                         Crim. No. 07-801 (RMB)
      v.

 KEVIN MAYFIELD,                         OPINION

                   Defendant.



APPEARANCES:

FEDERAL PUBLIC DEFENDER’S OFFICE
By: Lori M. Koch, Esq.
800-840 Cooper Street, Suite 350
Camden, New Jersey 08102
     On behalf of Defendant Kevin Mayfield

OFFICE OF THE UNITED STATES ATTORNEY
By: Jason M. Richardson, Assistant United States Attorney
401 Market Street, 4th Floor
Camden, New Jersey 08101
     On behalf of the United States of America


RENÉE MARIE BUMB, United States District Judge:

     This matter comes before the Court upon Defendant Kevin

Mayfield’s Emergency Motion for Compassionate Release, pursuant

to the First Step Act, 18 U.S.C. § 3582(c)(1)(A), or, in the

alternative, to be released to home detention [Dkt. No. 105].

Defendant is an inmate at Federal Correctional Institution

(“FCI”) Coleman Low in Sumter County, Florida, where he is
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 2 of 10 PageID: 813



serving a sentence of 200 months’ imprisonment.         In the instant

motion, Defendant seeks immediate release to home confinement on

the basis of an alleged chronic lung disease, which he contends

puts him at a heightened risk for complications if he contracts

COVID-19.   The Government opposes Defendant’s motion, arguing

that Defendant has not demonstrated extraordinary circumstances

warranting his release and that FCI Coleman-Low, where he is

currently housed, has taken significant steps to limit the

spread of COVID-19.    For the reasons stated below, Defendant’s

motion will be DENIED.


I.   FACTUAL & PROCEDURAL BACKGROUND

     In 2007, Defendant along with Casson Coward, recruited two

underage girls in Allentown, Pennsylvania and convinced them to

travel to Atlantic City, New Jersey to work as prostitutes.

Defendant transported one of the underage girls to an Atlantic

City motel, photographed the underage girl naked, and posted

those photographs online in Craigslist posts advertising the

minor girl’s services as a prostitute.        After placing these

advertisements online, the underage minor received telephone

calls soliciting her services as a prostitute.

     On September 29, 2008, following a four-day trial, a jury

convicted Defendant of transporting and conspiring to transport

minors in interstate commerce for purposes of prostitution, in


                                    2
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 3 of 10 PageID: 814



violation of 18 U.S.C. § 2423(a) and (e), and pandering or

advertising of child pornography, in violation of 18 U.S.C. §

2252(a)(3)(B).    On January 8, 2009, the Court sentenced

Defendant to three concurrent terms of 200 months’ imprisonment,

required Defendant to serve a life-term of supervised release,

and imposed a $500 fine.

        Defendant first submitted a request for compassionate

release to Kathy P. Lane, Warden at FCI Coleman Low, on April 1,

2020.    By letter dated April 10, 2020, the Warden denied

Defendant’s request for compassionate release.         On May 7, 2020,

Defendant filed the instant motion with this Court, seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Defendant alleges that he suffers from a chronic lung condition

which makes him particularly vulnerable to becoming seriously

ill from COVID-19 and that he is more likely to contract COVID-

19 while incarcerated.


II.     LEGAL STANDARD

        “The recently enacted First Step Act allows a defendant to

be afforded compassionate release for ‘extraordinary and

compelling reasons.’” United States v. Sellers, Crim. No. 10-

434, 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020)(quoting 18

U.S.C. § 3582(C)(1)(A)(i)).      Before bringing a motion for

reduced sentence on their own behalf, defendants first “must ask


                                    3
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 4 of 10 PageID: 815



the Bureau of Prisons (“BOP”) to do so on their behalf, give BOP

thirty days to respond, and exhaust any available administrative

appeals.” United States v. Raia, Civ. No. 20-1033, 2020 WL

1647922, at *1 (3d Cir. Apr. 2, 2020)(citing § 3582(c)(1)(A)).

“Thus, under the First Step Act, a defendant seeking a reduction

in his term of imprisonment bears the burden of satisfying both

that he has (1) exhausted remedies before seeking judicial

review, and (2) that compelling and extraordinary reasons exist

to justify compassionate release.” Sellers, 2020 WL 1972862 at

*1 (citing 18 U.S.C. § 3582(C)(1)(A)).

     At this second step, a court may reduce an inmate’s

sentence pursuant to 18 U.S.C. § 3852(c)(1)(A) “if the court

finds that (1) extraordinary and compelling reasons warrant a

reduction, (2) the reduction would be consistent with applicable

policy statements issued by the Sentencing Commission, and (3)

the applicable sentencing factors under § 3553(a) warrant a

reduction.” United States v. Pabon, Crim. No. 17-165-1, 2020 WL

2112265, at *2 (E.D. Pa. May 4, 2020).


III. DISCUSSION

     In the midst of the COVID-19 pandemic, the Court considers

Defendant’s motion with the utmost gravity.         However, as

articulated by the U.S. Court of Appeals for the Third Circuit,

“the mere existence of COVID-19 in society and the possibility


                                    4
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 5 of 10 PageID: 816



that it may spread to a particular prison alone cannot

independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

     Defendant alleges, and the Government does not dispute,

that Defendant has satisfied the exhaustion requirement by

submitting his, since denied, request for compassionate release

to the Warden at FCI Coleman Low.       Therefore, the Court focuses

on the second step of the analysis; whether extraordinary and

compelling reasons exist to justify compassionate release.

     Defendant contends that “extraordinary and compelling

reasons” exist to justify compassionate release based on

Defendant’s diagnosis of lung sarcoidosis, which allegedly makes

him “particularly vulnerable to COVID-19.”         Defendant asserts

that an early release is necessary to save him from a “de facto

death sentence” from COVID-19, because “[t]he virus thrives in

densely packed populations, it has already entered FCI-Coleman,

and FCI-Coleman is ill-equipped to contain the pandemic.” See

Def’s Motion, at 6.

     First, Defendant, who is 40 years old, argues that his lung

sarcoidosis constitutes a “chronic lung diseases,” which puts

him in a “high risk” group under guidance disseminated by the

Centers for Disease Control and Prevention (the “CDC”).           In
                                    5
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 6 of 10 PageID: 817



response to the COVID-19 pandemic, the CDC published guidance on

its website, which advises Americans that “older adults [65

years and older] and people of any age who have serious

underlying medical conditions might be at higher risk for severe

illness from COVID-19.”1     The CDC states that “chronic lung

disease or moderate to severe asthma,” particularly if not well

controlled, are underlying medical conditions that put

individuals at a heightened risk for severe illness if they

contract COVID-19.    The CDC lists “chronic obstructive pulmonary

disease (COPD)(including emphysema and chronic bronchitis),

idiopathic pulmonary fibrosis and cystic fibrosis” as examples

of “chronic lung diseases” that place individuals at a

heightened risk for complications.

     The Government acknowledges that “Defendant has a

documented history of lung issues going back to 2018,” but

disputes Defendant’s assertion that his lung sarcoidosis

constitutes a “chronic lung disease.”        In September 2018, a

surgical pathology report at Leesburg Regional Medical Center

confirmed a diagnosis of “lymphadenopathy, sarcoidosis.” A year



1 Centers for Disease Control and Prevention, People Who Are at
Higher Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-risk.html (accessed on May 26,
2020).


                                    6
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 7 of 10 PageID: 818



later, in a September 2019 evaluation by Dr. Jose L. Diaz at the

Pulmonary Group of Central Florida, Defendant’s condition was

described as a “moderate obstructive ventilatory impairment due

to sarcoidosis” due to a “minimal obstructive lung defect.”            Dr.

Diaz observed that Defendant’s condition was stable and had

improved since the previous evaluation.

        Even though the Court is sympathetic to Defendant’s

concerns about becoming seriously ill if he were to contract

COVID-19, there is nothing in his medical history that suggests

that his sarcoidosis creates an “extraordinary and compelling”

risk.    Defendant misleadingly suggests that his lung sarcoidosis

is a “chronic lung disease that has serious and lethal

implications, especially when combined with the risk of COVID-

19.” Def.’s Reply Brief [Dkt. No. 108], at 5.         This statement

was based on Defendant’s discussion of “pulmonary fibrosis,” a

much more advanced stage of sarcoidosis, which Defendant has not

been diagnosed with.      Defendant has only ever been diagnosed

with lymphadenopathy sarcoidosis.       Furthermore, it does not

appear that Defendant takes any medication for his condition or

that it negatively impacts his day-to-day life.

        Next, Defendant argues that prison conditions at FCI

Coleman Low put Defendant at a heightened risk of contracting

COVID-19.    Defendant states that he shares a cell with two other


                                    7
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 8 of 10 PageID: 819



inmates, even though the cell is only meant for two people, and

that the “open dormitory” style layout of the facility means

that air is shared among the inmates.        Defendant also complains

that staff and inmates are not required to wear face masks and

that there is insufficient soap available.

     Although Defendant paints a bleak picture of the conditions

at FCI Coleman Low, the statistics and facts on the ground

suggest that the situation is under control.         As of May 26,

2020, the BOP reports that only one inmate and two staff members

at FCI Coleman Low have tested positive for COVID-19.            As of

the same date, the state of Florida has reported 51,746 positive

cases, but only 253 positive cases are in Sumter County, where

FCI Coleman Low is located.2      Additionally, the BOP has

implemented numerous safety procedures to mitigate the spread of

COVID-19.   Specifically, the BOP’s enhanced safety procedures

include: suspending visits and unnecessary inmate movement;

screening inmates, staff, and contractors; isolating inmates

under certain circumstances; and modifying operations to

maximize social distancing during meal and recreation times.3




2 Johns Hopkins University, Coronavirus Resource Center,
available at https://coronavirus.jhu.edu/ (accessed on May 26,
2020).
3 Federal Bureau of Prisons, BOP Implementing Modified
Operations, available at
                                    8
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 9 of 10 PageID: 820



     Other district courts that have recently considered the

conditions at FCI Coleman Low have also concluded that there is

no evidence that inmates at the facility are at an increased

risk of contracting COVID-19. See United States v. Bolze, 2020

WL 2521273, at *8 (E.D. Tenn. May 13, 2020)(“The number of cases

at [FCI Coleman Low] is low and appears to be declining”);

United States v. Canada, 2020 WL 2449344, at *1 (S.D. Ga. May

12, 2020)(“The Court is obliged to note that FCI Coleman Low

only has one active case of COVID-19 in its inmate population);

United States v. Burkes, 2020 WL 2308315, at *2 (S.D. Fla. May

8, 2020)(“FCI Coleman – Low has had only two confirmed COVID-19

cases and that the BOP has implemented mitigation measures in

accordance with its role to protect the inmates within its

facilities”).

     Under the circumstances, it appears that granting

Defendant’s request to be released to his mother’s house in

Atlantic County, New Jersey would actually place him at an even

greater risk of contracting COVID-19.        With 155,092 documented

coronavirus cases in New Jersey, 2,028 of which are in Atlantic

County, as of May 26, 2020, there are significantly more cases

in Atlantic County, New Jersey than in Sumter County, Florida,



https://www.bop.gov/coronavirus/covid19_status.jsp (accessed on
May 26, 2020)


                                    9
Case 1:07-cr-00801-RMB Document 109 Filed 05/27/20 Page 10 of 10 PageID: 821



where FCI Coleman Low is located.4       Furthermore, such a move

would risk exposing Defendant to COVID-19 in transit from

Florida to New Jersey.

       Given these considerations, the Court finds that Defendant

has failed to demonstrate “extraordinary and compelling reasons”

to justify a compassionate release.        As such, the Court need not

evaluate whether a modification of Defendant’s sentence would be

appropriate under the § 3553(a) factors.



IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion for

Compassionate Release, pursuant to the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A), or, in the alternative, to be released to home

detention [Dkt. No. 105], will be DENIED.         An Order consistent

with this Opinion shall issue on this date.

DATED: May 27, 2020

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




4   See supra n.2.
                                    10
